UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

LEXON INSURANCE COMPANY             )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )              Civil Case No. 1:21-01531-JMC
                                    )
ALLYSSA PHILLIP, ET AL.             )
                                    )
                  Defendants.       )
____________________________________)

                                         ORDER
                    (Disbursing Funds; Dismissing Case with Prejudice)

     THIS MATTER comes before the Court on the Parties’ Joint Motion for Interpleader

Disbursement. Based on the Motion, the Court ORDERS that the Clerk shall disburse to Counsel

of answering Defendants the deposited interpled monies as follows:

        Alexander Winton & Associates (Federal ID: XX-XXXXXXX)
        c/o Nick R. Hoogstraten
        PECKAR & ABRAMSON, P.C.
        2055 L Street, NW, Suite 750                                 Payment
        Washington, DC 20036                                         Amount
        ABC Rapid Transport LLC                                       $8,517.76
        ACD Logistics Inc                                               $851.77
        Ayda Transport LLC                                              $808.10
        Coastliner Trans LLC                                            $655.21
        E&E Transport, LLC                                            $2,686.37
        Farrell Transport, LLC                                        $2,664.53
        Fourwide Transportation LLC                                   $3,494.46
        FSX LLC                                                         $851.77
        Galvan National Carriers, LLC                                $10,221.31
        GP Trans, Inc.                                                  $808.10
        GTR Trans LLC                                                   $480.49
        Hauling Hass Transport LLC                                      $502.33
        Hunt Transport LLC                                              $960.98
        Irish Express, Inc.                                             $611.53
        JF Express FR8 LLC                                              $436.81
        Joel Pingeon Trucking Inc.                                      $851.78

                                              1
Jubilee Trucking Inc                                          $851.78
Julio Lozano Jr. dba JL Valley Carrier                      $2,555.33
KAD Group Logistics Inc                                       $611.53
Koellen Trucking LLC                                        $1,550.67
Levi Enterprize LLC                                           $851.78
LJ Transport Express LLC                                    $2,162.20
LST Express Inc                                             $1,092.02
McSheer Truck’In, LLC                                       $6,814.21
National Service Transport LLC                                $851.78
Old South Freight Service, Inc                              $2,577.17
Pavel Turlak dba P T Express                                $1,397.79
R & G Trucking Services LLC                                   $851.78
Segundo Boys Trucking LLC                                     $960.98
SLR Express, Inc.                                             $851.78
SMF Transportation Inc                                      $1,266.74
SNM Logistics LLC                                             $655.21
Starr One Inc                                                 $917.30
The Morning Stars Trans LLC                                   $655.21
Top Truck LLC (via GH Factor, LLC)                            $873.62
Vanderveen Trucking Inc                                     $1,223.06
Waletich Corporation dba Waletich Transportation              $851.78
Zemu LLC                                                    $1,485.15
                                                     Total $67,312.17

Ace Doran, LLC d/b/a
Ace Doran Hauling & Rigging Co. (Federal I.D. XX-XXXXXXX)
c/o Jessica Dawn Corace
Franklin & Prokopik
The B&O Building
2 N. Charles Street, Suite 600
Baltimore, MD 21201                                         $6,836.05

L & S Transport, Inc. (Federal I.D. 800-247-682)
c/o Daniel Eric Cohen
The Cullen Law Firm, PLLC
1101 30th Street, NW, Suite 300
Washington, DC 20007                                        $851.78

                                            Total Disbursed $75,000.00




                                      2
       It is further ORDERED that Lexon Insurance Company be discharged from any and all

further obligations and liability arising out of Bond No. 7721789.

       The Court hereby DISMISSES WITH PREJUDICE all claims, with each party to bear its

own fees and costs.

       The Clerk is DIRECTED to send a copy of this Order to all counsel of record.

       It is so ORDERED.




Dated this 18th day of August, 2022.




                                                    _______________________________
                                                    Jia M. Cobb
                                                    United States District Court Judge




                                                3